UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2015 Commission File Number 1-14174 AGL RESOURCES INC. Ten Peachtree Place NE, Atlanta, Georgia 30309 404-584-4000 Georgia 58-2210952 (State of incorporation) (I.R.S. Employer Identification No.) AGL Resources Inc. (1) has filed all reports required to be filed by Section 13 of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. AGL Resources Inc. has submitted electronically and posted on its corporate website every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months. AGL Resources Inc. is a large accelerated filer and is not a shell company. The number of shares of AGL Resources Inc.’s common stock, $5.00 Par Value, outstanding as of April 23, 2015, was 119,934,611. Glossary of Key Terms Table of Contents AGL RESOURCES INC. Quarterly Report on Form 10-Q For the Quarter Ended March 31, 2015 TABLE OF CONTENTS Page Glossary of Key Terms 3 Item Number. PART I - FINANCIAL INFORMATION 1 Condensed Consolidated Financial Statements (Unaudited) 4 Condensed Consolidated Statements of Financial Position 4 Condensed Consolidated Statements of Income 5 Condensed Consolidated Statements of Comprehensive Income 6 Condensed Consolidated Statements of Equity 7 Condensed Consolidated Statements of Cash Flows 8 Notes to Condensed Consolidated Financial Statements (Unaudited) 9 Note 1 - Organization and Basis of Presentation 9 Note 2 - Significant Accounting Policies and Methods of Application 9 Note 3 - Regulated Operations 13 Note 4 - Fair Value Measurements 14 Note 5 - Derivative Instruments 15 Note 6 - Employee Benefit Plans 17 Note 7 - Debt and Credit Facilities 17 Note 8 - Equity 18 Note 9 - Non-Wholly Owned Entities 19 Note 10 - Commitments, Guarantees and Contingencies 21 Note 11 - Segment Information 22 Note 12 - Discontinued Operations 24 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Forward-Looking Statements 25 Executive Summary 25 Results of Operations 27 Liquidity and Capital Resources 33 Critical Accounting Policies and Estimates 36 Accounting Developments 36 3 Quantitative and Qualitative Disclosures About Market Risk 36 4 Controls and Procedures 39 PART II - OTHER INFORMATION 1 Legal Proceedings 39 1A Risk Factors 39 2 Unregistered Sales of Equity Securities and Use of Proceeds 39 6 Exhibits 39 SIGNATURE 40 Glossary of Key Terms 2 Table of Contents GLOSSARY OF KEY TERMS 2014 Form 10-K Our Annual Report on Form 10-K for the year ended December 31, 2014, filed with the SEC on February 12, 2015 2014 Form 10-Q/A Our Quarterly Report on Form 10-Q/A for the period ended March 31, 2014, filed with the SEC on November 26, 2014 AGL Capital AGL Capital Corporation AGL Credit Facility $1.3 billion credit agreement entered into by AGL Capital to support its commercial paper program AGL Resources AGL Resources Inc., together with its consolidated subsidiaries Atlanta Gas Light Atlanta Gas Light Company Atlantic Coast Pipeline Atlantic Coast Pipeline, LLC Bcf Billion cubic feet Central Valley Central Valley Gas Storage, LLC CUB Citizens Utility Board EBIT Earnings before interest and taxes, the primary measure of our reportable segments’ profit or loss, which includes operating income and other income and excludes financing costs, including interest on debt and income tax expense ERC Environmental remediation costs FASB Financial Accounting Standards Board Fitch Fitch Ratings GAAP Accounting principles generally accepted in the United States of America Georgia Commission Georgia Public Service Commission, the state regulatory agency for Atlanta Gas Light Golden Triangle Golden Triangle Storage, Inc. Heating Degree Days A measure of the effects of weather on our businesses, calculated when the average daily temperatures are less than 65 degrees Fahrenheit Heating Season The period from November through March when natural gas usage and operating revenues are generally higher Horizon Pipeline Horizon Pipeline Company, LLC Illinois Commission Illinois Commerce Commission, the state regulatory agency for Nicor Gas Jefferson Island Jefferson Island Storage & Hub, LLC LIFO Last-in, first-out LNG Liquefied natural gas LOCOM Lower of weighted average cost or current market price Marketers Marketers selling retail natural gas in Georgia and certificated by the Georgia Commission MGP Manufactured Gas Plant Moody’s Moody’s Investors Service New Jersey BPU New Jersey Board of Public Utilities, the state regulatory agency for Elizabethtown Gas Nicor Gas Northern Illinois Gas Company, doing business as Nicor Gas Company Nicor Gas Credit Facility $700 million credit facility entered into by Nicor Gas to support its commercial paper program NYMEX New York Mercantile Exchange, Inc. OCI Other comprehensive income Operating margin A non-GAAP measure of income, calculated as operating revenues minus cost of goods sold and revenue tax expense OTC Over-the-counter PBR Performance-based rate PennEast Pipeline PennEast Pipeline Company, LLC PGA Purchased gas adjustment Piedmont Piedmont Natural Gas Company, Inc. PP&E Property, plant and equipment S&P Standard & Poor’s Ratings Services SEC Securities and Exchange Commission Sequent Sequent Energy Management, L.P. SouthStar SouthStar Energy Services, LLC STRIDE Atlanta Gas Light’s Strategic Infrastructure Development and Enhancement program Triton Triton Container Investments, LLC Tropical Shipping Tropical Shipping and Construction Company Limited U.S. United States VaR Value-at-risk Virginia Commission Virginia State Corporation Commission, the state regulatory agency for Virginia Natural Gas Virginia Natural Gas Virginia Natural Gas, Inc. WACOG Weighted average cost of gas Glossary of Key Terms 3 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) AGL RESOURCES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (UNAUDITED) As of March 31, December 31, March 31, In millions, except share amounts Current assets Cash and cash equivalents $
